       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 1 of 19




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 GARY EUGENE ALLISON,
                                            Case No. 1:19-cv-00122-BLW

        Plaintiff,                          MEMORANDUM DECISION
                                            AND ORDER
         v.

 RONA SIEGERT, et al.,

        Defendants.



                               INTRODUCTION
      Before the Court is Defendant Rona Siegert’s Motion for Summary

Judgment (Dkt. 19), Plaintiff Gary Eugene Allison’s Motion to Deny or Stay

Summary Judgment (Dkt. 21) and Request for Discovery (Dkt. 22). Allison, who is

proceeding pro se in this action, also filed an Amended Complaint on July 25,

2019. (Dkt. 14).

      As discussed below, Plaintiff’s Amended Complaint was filed as of right.

Accordingly, the Court has conducted an initial review of the Amended Complaint.

As discussed below, the Court finds that Allison may proceed on his claims against

Defendants William Rogers and Ron Siegert for deliberate indifference to serious

medical needs in violation of the Eighth Amendment. The Court will dismiss



MEMORANDUM DECISION AND ORDER - 1
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 2 of 19




without prejudice Allison’s claims against Defendant Corizon. As to the pending

motions, the Court will grant Plaintiff’s Motion to Deny or Stay and Motion for

Request for Discovery, and will deny without prejudice Defendant Siegert’s

Motion for Summary Judgment.

                                  BACKGROUND

      Allison, an inmate in the custody of the Idaho Department of Corrections

(IDOC) initiated this action on April 11, 2019, with the filing of a complaint and

application to proceed in forma pauperis (Dkts. 1, 3.) The Complaint brought

claims against Corizon Medical and Rona Siegert for deliberate indifference to

serious medical needs in violation of the Eighth Amendment.

      On July 20, 2019, the Court entered its Initial Review Order allowing

Allison to proceed only on his Eighth Amendment claims against Defendant

Siegert (Dkt. 8). The Court dismissed, without prejudice, Allison’s claims against

Corizon, finding those claims were too vague to proceed. The Court explained that

Allison alleged only that “‘Corizon employees’ said that it is Corizon’s policy to

always treat pain issues in-house and to never refer inmates to outside pain

specialists,” and did not identify “which Corizon employees made these

representations, what positions within the Corizon organization the employees

held, and where and when the statements were made.” (Id. at 6-7.) Allison also

failed to allege that there had been a pattern of the same type of denials at the


MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 3 of 19




prison. (Id. at 7.)

        The Court also gave the following additional guidance to Allison:

               Plaintiff may choose to engage in disclosure and discovery with
        Defendant Siegert to determine who made the medical decisions in his
        case and why they did so, before determining whether there is
        sufficient factual basis to file an amendment to attempt to state a policy
        claim against Corizon. Another option is for [Plaintiff] to add as
        defendants the particular Corizon medical staff who personally
        participated in the denial of medical treatment.

(Id.)

        On July 25, 2019, Allison filed an Amended Complaint. (Dkt. 14.) In the

Amended Complaint, Allison brings Eighth Amendment deliberate indifference to

serious medical needs claims against Corizon, Siegert, and a new defendant,

William Rogers. (Id.) Less than a week later, on August 1, 2019, Defendant Siegert

filed an answer to the original complaint. (Dkt. 15.)

        On April 2, 2020, Defendant Siegert filed a Motion for Summary Judgment

(Dkt. 19). Shortly thereafter, the Notice to Pro Se Litigant of Your Rights and

Obligations Re: The Opposing Party’s Motion for Judgment or Dismissal was

served on Allison by mail. (Dkt. 20.) Due to the statewide stay-at-home order, that

notice was not sent to Allison until April 9, 2020. On April 30, 2020, Allison filed

a Motion to Deny or Stay Summary Judgment (Dkt. 21) and Motion for Request

for Discovery (Dkt. 22). Defendant Siegert opposes these motions. (Dkt. 23.)




MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 4 of 19




                                    ANALYSIS

       A.     Amended Complaint
       In the Initial Review Order, the Court suggested to Allison that he may

choose to “add as defendants the particular Corizon medical staff who personally

participated in the denial of medical treatment,” and advised him that “[a]ny

proposed amendment must be filed before the amendment deadline.” (Dkt. 8 at 7.)

In filing an amended complaint, Allison appears to have been attempting to follow

the Court’s suggestion because his amended complaint is identical to his original

complaint except that it adds a specific named defendant—William Rogers—who

is apparently a member of the Corizon medical staff.

       The Court acknowledges that Allison did not move to amend his complaint,

but instead merely filed the Amended Complaint. However, at that time he filed

the Amended Complaint, Defendants had not yet filed a responsive pleading.

Allison thus was entitled to file the Amended Complaint as a matter of right and

was not required to obtain leave to do so. See Fed. R. Civ. P. 15(a)(1); Goodrum v.

Busby, 824 F.3d 1188, 1196 (9th Cir. 2016) (district court did not have discretion

to deny leave to amend because the petitioner was entitled to amend his initial

petition as a matter of right where the respondent had not yet filed a response to the

initial petition).




MEMORANDUM DECISION AND ORDER - 4
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 5 of 19




      B.     Screening of Amended Complaint

      The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states

a frivolous or malicious claim, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b).

      Here, Allison’s Amended Complaint brings claims against Corizon,

Siegert, and Rogers for deliberate indifference to serious medical needs in

violation of the Eighth Amendment. The Amended Complaint alleges as

follows:

      [Nurse Practitioner] Rogers is and has been my primary medical
      provider since I returned to IDOC in June 2017. He has been treating
      my severe and [chronic] pain, caused by nerve damage . . . from a
      birth defect in my spine. From June 2017 to the present, NP Rogers
      refuses to prescribe me pain therapy adequate to manage my pain.
      Numerous times I have complained to NP Rogers that I suffer terrible
      pain and need adequate pain therapy – either by adequate pain
      medication or by referral to a specialist in pain treatments other than
      the use of narcotics. NP Rogers continues to deny me adequate pain
      therapy and refuses to refer me to a pain specialist.

      ....

      I have severe nerve damage, from my lower back down. Due to
      extensive damage to my spinal cord, caused by a birth defect that was


MEMORANDUM DECISION AND ORDER - 5
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 6 of 19




      not identified until I was forty years old. Which causes severe and
      constant pain.

      The current treatment and pain medication are totally inadequate.
      Before I left the Idaho Department of Corrections in 2015, I was on
      150 mgs of Oxycodine a day which made the pain tolerable. There are
      several new treatment[s], like elector stimulation implants, chemic[al]
      burning of the nerve endings and other treatment besides medication.
      Corizon employees said pain issues are always treated in-house, so no
      [referrals] to pain specialist will be made per Corizon custom. Corizon
      per policy/practice does not staff an in-house pain specialist.

      IDOC’s Health Service director Rona [Siegert] denied both grievances
      and requests for pain management in this regard.

(Dkt. 14 at 4-5.)

              1. Eighth Amendment Standards

      Section 1983 is not a claim in itself but is merely the statutory vehicle used

to assert specific constitutional claims against government actors. The Eighth

Amendment to the United States Constitution, applicable to the States through the

Fourteenth Amendment, protects prisoners against cruel and unusual punishment.

Although prison conditions may be restrictive—even harsh—without violating the

Eighth Amendment, prison officials are required to provide prisoners with

adequate food, clothing, shelter, sanitation, medical care, and personal safety.

Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Hoptowit v. Ray, 682 F.2d 1237,

1246 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515 U.S.

472 (1995).



MEMORANDUM DECISION AND ORDER - 6
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 7 of 19




      The Eighth Amendment includes the right to adequate medical care in

prison, and prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference

to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

      The Eighth Amendment does not provide a right to a specific treatment,

Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997), and differences in judgment

between an inmate and prison medical providers regarding appropriate medical

diagnosis and treatment are not enough to establish a deliberate indifference claim,

Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); see also Lamb v. Norwood, 895

F.3d 756, 760 (10th Cir. 2018) (“[P]rison officials do not act with deliberate

indifference when they provide medical treatment even if it is subpar or different

from what the inmate wants.”). To state an Eighth Amendment claim “involving

choices between alternative courses of treatment,” the plaintiff must plausibly

allege “that the chosen course of treatment ‘was medically unacceptable under the

circumstances,’ and was chosen ‘in conscious disregard of an excessive risk’ to the

prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted) (quoting Jackson

v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

      Stated another way, a plaintiff must plausibly allege that medical providers

chose one treatment over the plaintiff’s preferred treatment “even though they




MEMORANDUM DECISION AND ORDER - 7
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 8 of 19




knew [plaintiff’s preferred treatment] to be medically necessary based on [the

plaintiff’s] records and prevailing medical standards.” Norsworthy v. Beard, 87 F.

Supp. 3d 1104, 1117 (N.D. Cal. 2015). If medical personnel have been

“consistently responsive to [the inmate’s] medical needs,” and there has been no

showing that the medical personnel had “subjective knowledge and conscious

disregard of a substantial risk of serious injury,” there has been no Eighth

Amendment violation. Toguchi, 391 F.3d at 1061.

             2. Discussion

                   a. Defendants Siegert and Corizon
      Allison includes the same allegations and claims in the Amended Complaint

as he included in the Original Complaint regarding Defendants Siegert and

Corizon. The Court previously screened those allegations and claims and will not

re-screen them here. Instead, for the reasons stated in the Initial Review Order

(Dkt. 8), the Court finds that Allison has stated a colorable claim against Defendant

Siegert for deliberate indifference to serious medical needs in violation of the

Eighth Amendment, and his claim against Defendant Siegert may accordingly

proceed. Similarly, for the reasons stated in the Initial Review Order, Allison has

failed to state a claim against Defendant Corizon, and Defendant Corizon is

accordingly dismissed without prejudice.




MEMORANDUM DECISION AND ORDER - 8
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 9 of 19




                   b. Defendant Rogers

      Allison’s Amended Complaint, liberally construed, states a colorable Eighth

Amendment medical treatment claim against Defendant Rogers. Liberally

construed, Allison’s allegations state that Rogers has refused to provide Allison

with adequate pain therapy and refuses to refer him to a pain specialist because

pain issues are always treated in house so no referrals will be made as a matter of

policy. The allegations are sufficient at this stage to support a claim that Roger’s

chosen course of treatment for Allison “was medically unacceptable under the

circumstances,” and was chosen “in conscious disregard of an excessive risk” to

Allison’s health. Toguchi, 391 F.3d at 1058 (alteration and citation omitted).

Stated another way, Allison has plausibly alleged that Rogers chose one treatment

over the plaintiff’s preferred treatment even though Rogers knew that Allison’s

preferred treatment was medically necessary based on Allison’s records and

prevailing medical standards. See Norsworthy, 87 F. Supp. 3d at 1117.

      Allison may thus proceed against Defendant Rogers on his claim for

deliberate indifference to serious medical needs in violation of the Eighth

Amendment. This does not, however, guarantee that Allison’s claims will be

successful; the Court merely finds that Allison’s claim is colorable, meaning that

the claim will not be summarily dismissed at this stage. Further, this Order is not

intended to be a final or comprehensive analysis of Allison’s claim against


MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 10 of 19




Defendant Rogers but is only a determination that the claim is plausible and should

proceed to the next stage of litigation.

      C.     Pending Motions for Summary Judgment, to Deny or Stay
             Summary Judgment, and for Discovery

      The Court now turns to Defendant Siegert’s Motion for Summary Judgment,

and Allison’s Motion to Deny or Stay Summary Judgment and Motion for

Discovery.

      First, as a preliminary matter, the Court notes that Defendant Siegert has not

filed an answer to the Amended Complaint. Siegert filed an answer on August 1,

2019 (Dkt. 15), which was about a week after Allison had filed his Amended

Complaint (Dkt. 14). However, the answer was designated as being in response to

the Original Complaint, and not an answer to the Amended Complaint. Because

the allegations against Defendant Siegert contained in the Amended Complaint

appear to be identical to the allegations contained in the Original Complaint, the

Court will deem Defendant Siegert’s answer (Dkt. 15) to be an answer to the

Amended Complaint. However, the Court will grant Siegert the option of filing an

amended answer in response to the Amended Complaint if she chooses to do so.

      Second, in light of the Amended Complaint, which adds an additional

defendant—Defendant Rogers—and additional claims as to that defendant, the

Court will reopen discovery.



MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 11 of 19




      The question that remains is whether this reopening of discovery applies to

both the claims against Defendant Rogers and the claims against Defendant

Siegert, or only as to the claims against Defendant Rogers. For the reasons set forth

below, the Court will reopen discovery as to both defendants.

             1. Motion to Deny or Stay and Motion for Discovery

      Under Federal Rule of Civil Procedure 56(d), “If a nonmovant shows by

affidavit or declaration that, for specified reasons, it cannot present facts essential

to justify its opposition, the court may: (1) defer considering the motion or deny it;

(2) allow time to obtain affidavits or declarations or to take discovery; or (3) issue

any other appropriate order.” Fed. R. Civ. P. 56(d).

      Here, Allison requests denial or a stay of the motion for summary judgment

until he has “obtained the information I need through discovery which I have not

received.” (Dkt. 21.) In his affidavit in support, he states that he “did not know that

I have to request discovery or information that I need from defendants counsel,”

and does not “have any contact information for defendant William Rogers or his

counsel.” (Dkt. 21-1.) Allison also requests the following discovery: “All medical

records from 2007 to date. Including all records that Corizon received from Dr.

Marsh my pain specialist at St. Al’s in Boise Idaho. And from Dr. Manos from The

Spine Institute of Idaho.” (Dkt. 22.)

      Defendant Siegert opposes the Motion to Deny or Stay Summary Judgment


MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 12 of 19




and the Motion for Discovery, arguing that Allison’s Motion to Deny or Stay is

untimely and that Allison has failed to establish additional discovery is needed to

respond to the Motion for Summary Judgment.

      As to the timeliness of Allison’s motion, the Court notes that the certificate

of service on the Motion for Summary Judgment states that it was served on

Allison by United States Mail on April 2, 2020. The required Notice to Pro Se

Litigant of Your Rights and Obligations Re: The Opposing Party’s Motion for

Judgment or Dismissal (the “Notice”) was not, however, mailed to Allison until

April 9, 2020. This delay in mailing of the Notice was due to the lack of staffing in

the Court Clerk’s Office, which was in turn due to the COVID-19 pandemic and

resulting statewide stay-at-home order that was in place at the time. Although

Allison did not file his Motion to Deny or Stay and Motion for Discovery until

April 30, 2020, under the circumstances the Court will deem Allison’s motions to

be timely.

      Further, the Court finds that the record, including Allison’s motions,

sufficiently demonstrates that Allison needs the requested discovery to oppose

summary judgment. In so finding, the Court keeps in mind Allison’s status as a pro

se prisoner litigant. See United States v. Seesing, 234 F.3d 456, 462 (9th Cir.2000)

(“Pro se complaints and motions from prisoners are to be liberally construed.”).




MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 13 of 19




The Court also notes that Allison has represented that he has autism and a severe

mental disorder (Dkts. 3, 14). Defendant Siegert does not contradict this

representation.

      Siegert points out that her involvement in Allison’s medical care was limited

to serving as an appellate authority of Allison’s grievance in which he complained

that the medical care he was receiving was inadequate. She contends that, in

conducting her review of Allison’s grievance, she reviewed Allison’s medical

records, and that those records did not suggest Allison was being denied medical

care, and did not indicate that Allison’s pain complaints were being ignored by

Corizon. Siegert further contends that the records establish that medical

professionals who examined Allison were of the opinion that, in his case, his

requested treatment for his chronic pain—narcotic pain medications—were

contraindicated. Siegert also describes the treatments that Allison was receiving

based upon her review of the medical records. She contends that the facts she sets

forth are undisputed and establish that she did not act with deliberate indifference

to Allison’s medical needs.

      In his Motion to Deny or Stay Summary Judgment and Motion for

Discovery, Allison seeks to receive a copy of the medical records in Corizon’s

possession from 2007 to date, including those records received from Dr. Marsh,




MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 14 of 19




Allison’s pain specialist at St. Alphonsus, and from Dr. Manos from The Spine

Institute of Idaho. These requested medical records presumably include those

records that Siegert states that she reviewed in determining that Allison was

receiving sufficient medical care. The Court finds that Allison needs access to

those records to oppose summary judgment.

      Further, the Court disagrees with Siegert’s position that the records that have

already been provided to Allison (which are from a limited time frame) are

sufficient. A fair reading of Allison’s allegations are that he was previously in

IDOC custody beginning on an unspecified date and ending in 2015, and that

during that time he was provided treatment for his spinal cord condition. He was

also provided treatment by Dr. Marsh, Allison’s pain specialist, and Dr. Manos

from the Idaho Spinal Institute. It is unclear whether that treatment was during

Allison’s previous term of incarceration at IDOC or whether, instead, that

treatment was only during the interim between his release in 2015 and his

reincarceration in 2017. Nonetheless, the records from Dr. Marsh and Dr. Manos

that IDOC/Corizon possesses, as well as the records for treatment Allison received

while previously incarcerated at IDOC, are relevant to the adequacy of the

subsequent treatment that was provided to Allison upon his reincarceration with

IDOC beginning in 2017.




MEMORANDUM DECISION AND ORDER - 14
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 15 of 19




      Siegert insists that this case comes down to a disagreement between Allison

and his doctors regarding the appropriate treatment of his spinal cord condition.

While that may be true, Allison should be provided the opportunity to show that

his case is not merely about a difference of opinion but that, instead, there is a

genuine issue of material fact regarding whether Siegert acted with deliberate

indifference. Access to the requested medical records is needed in order for Allison

to do so.

      Finally, the Court warns Plaintiff Allison that he must diligently prosecute

this case. The failure to do so may result in dismissal of the case for failure to

prosecute.

      The Court will direct the Clerk of the Court to send Plaintiff a copy of the

Standard Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases

that was previously issued in this case and provided to Plaintiff in June 2019. (Dkt.

7.) Allison should closely review the information and instructions provided in that

order and any other order issued in this case. The Court is reopening discovery and

is modifying the discovery deadlines as set forth below. Plaintiff is warned that he

must diligently pursue discovery by requesting from Defendants information in

their possession, custody, or control that Plaintiff needs to prove his claims and to

oppose any future motions filed by Defendants.




MEMORANDUM DECISION AND ORDER - 15
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 16 of 19




                                       ORDER

      IT IS ORDERED that:

      1.     Plaintiff Gary Eugene Allison’s Motion to Deny or Stay Summary

Judgment (Dkt. 21) is GRANTED, and Defendant Rona Siegert’s Motion for

Summary Judgment (Dkt. 19) is DENIED without prejudice.

      2.     Plaintiff may proceed on his Eighth Amendment claims against

Defendants William Rogers and Rona Siegert as set forth in the Amended

Complaint (Dkt. 14). The claims against Defendant Corizon are DISMISSED

without prejudice.

      3.     Defendant Siegert’s answer (Dkt. 15), filed in response to the Original

Complaint, is deemed to be an answer to the Amended Complaint. However,

Siegert is granted the option of filing, within twenty-one (21) days of the date this

order is entered, an amended answer in response to the Amended Complaint.

      4.     Plaintiff’s Request for Discovery (Dkt. 22) is GRANTED. Defendant

Siegert is directed to provide to Plaintiff, no later than twenty-one (21) days of the

date this order is entered, a copy of all of Plaintiff’s medical records in the

possession, custody, or control of IDOC for the period 2007 to present, including

all records Corizon/IDOC received from Dr. Marsh, Dr. Manos, and/or the Spine

Institute of Idaho.

      5.     Defendant Rogers will be allowed to waive service of summons by


MEMORANDUM DECISION AND ORDER - 16
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 17 of 19




executing, or having counsel execute, the Waiver of Service of Summons as

provided by Fed. R. Civ. P. 4(d) and returning it to the Court within 30 days. If

Defendant Rogers chooses to return the Waiver of Service of Summons, his answer

or pre-answer motion will be due in accordance with Rule 12(a)(1)(A)(ii).

Accordingly, the Clerk of Court will forward a copy of the Amended Complaint

(Dkt. 14), a copy of this Order, and a Waiver of Service of Summons to the

following counsel:

      Kevin West and Dylan Eaton, Parsons Behle & Latimer, 800 W.

      Main Street, Suite 1300, Boise, Idaho, 83702, on behalf of

      Defendant Rogers.

      6.     Should any entity determine that the individuals for whom counsel for

the entity was served with a waiver are not, in fact, its employees or former

employees, or that its attorney will not be appearing for the entity or for particular

former employees, it should file a notice within the CM/ECF system, with a copy

mailed to Plaintiff, indicating which individuals for whom service will not be

waived.

      7.     If Plaintiff receives a notice from Defendant Rogers indicating that

service will not be waived, Plaintiff will have an additional 90 days from the date

of such notice to file a notice of physical service address for Defendant Rogers, or




MEMORANDUM DECISION AND ORDER - 17
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 18 of 19




claims against him will be dismissed without prejudice without further notice.

      8.         The parties must follow the deadlines and guidelines in the Standard

Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases, entered

June 9, 2019, with the dates and deadlines in that order modified as follows:

            a.         Mandatory disclosures, other than supplemental disclosures

      under Rule 26(e), must be completed no later than 90 days after this order is

      entered.


            b.         All discovery, including depositions, must be completed no

      later than 270 days after entry of this order. Discovery requests must be

      made far enough in advance to allow completion of the discovery in

      accordance with the applicable federal rules prior to this discovery deadline.


      9.         Dispositive motions must be filed no later than 300 days after entry

of this Order.

      10.        The Clerk of Court is directed to send Plaintiff a copy of the Standard

Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases entered on

June 20, 2019 (Dkt. 7).

      11.        Plaintiff is reminded that he must review and comply with all Orders

entered in this case, including any dates and deadlines set forth therein. Plaintiff is

further reminded that he must actively prosecute his case, including requesting


MEMORANDUM DECISION AND ORDER - 18
       Case 1:19-cv-00122-BLW Document 24 Filed 12/04/20 Page 19 of 19




from opposing parties any information that he needs to prove his claims and/or to

oppose motions filed by the opposing parties. Failure of Plaintiff to actively

prosecute this case, or failure to comply with the Court’s Orders, may result in

dismissal of this action.



                                              DATED: December 4, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 19
